Exhibit 10.1
EXECUTION COPY
VOTING AGREEMENT
by and among
STEPHEN W. BERSHAD,
SWB HOLDING CORPORATION,
GENERAL DYNAMICS ADVANCED INFORMATION SYSTEMS, INC.
and
VISION MERGER SUB, INC.
dated as of
June 4, 2009

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE 1
       
 
       
 
       
1.01 Certain Definitions
    1    
1.02 Representations and Warranties of the Stockholders
    1    
1.03 Representations and Warranties of Parent and Merger Sub
    3  
 
       
ARTICLE 2
       
 
       
 
       
2.01 Transfer of the Shares
    3    
2.02 Adjustments
    4  
 
       
ARTICLE 3
       
 
       
 
       
3.01 Voting Agreement
    4    
3.02 Proxy
    5    
3.03 Dissenting Shares
    6    
3.04 Succession to Shares
    6    
3.05 No Solicitation
    6    
3.06 Disclosure
    6  
 
       
ARTICLE 4
       
 
       
 
       
4.01 Termination
    7    
4.02 Expenses
    7    
4.03 Further Assurances
    7    
4.04 Press Releases
    7    
4.05 Specific Performance
    7    
4.06 Miscellaneous
    7  

-i-



--------------------------------------------------------------------------------



 



VOTING AGREEMENT
     This VOTING AGREEMENT, dated as of June 4, 2009 (this “Agreement”), is by
and among General Dynamics Advanced Information Systems, Inc., a Delaware
corporation (“Parent”), Vision Merger Sub, Inc., a Delaware corporation (“Merger
Sub”), and the undersigned stockholders (each a “Stockholder” and collectively,
the “Stockholders”) of Axsys Technologies, Inc., a Delaware corporation (the
"Company”).
     WHEREAS, Parent, Merger Sub and the Company have entered into an Agreement
and Plan of Merger, dated as of the date hereof (as amended from time to time,
the “Merger Agreement”), which provides, among other things, that, upon the
terms and subject to the conditions therein, Merger Sub will merge with and into
the Company (the “Merger”), and as a result of the Merger, the Company will
become an indirect, wholly-owned subsidiary of Guarantor; and
     WHEREAS, each Stockholder acknowledges that, as a condition to the
willingness of Parent and Merger Sub to enter into the Merger Agreement (and for
Guarantor to perform its obligations thereunder), Guarantor, Parent and Merger
Sub have requested that each Stockholder agree, and in order to induce
Guarantor, Parent and Merger Sub to enter into the Merger Agreement, each
Stockholder has agreed, to enter into this Agreement.
     NOW, THEREFORE, in consideration of the foregoing premises and the
representations, warranties, covenants and agreements set forth herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and subject to the terms and conditions set forth herein,
the parties hereto hereby agree as follows:
ARTICLE 1
 
     1.01 Certain Definitions. Capitalized terms used but not otherwise defined
herein have the meanings ascribed to such terms in the Merger Agreement.
     1.02 Representations and Warranties of the Stockholders. Each Stockholder
represents and warrants to Parent and Merger Sub as follows:
          (a) The Stockholder (i) is the sole record or beneficial owner, except
for the Shares held of record by HoldCo (as defined below), which are also
beneficially owned by Bershad (as defined below) (the term “beneficial owner”
shall be as defined in Rule 13d-3 under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), which meaning will apply to all uses of the term
“beneficial owner” (or any variation thereof) contained in this Agreement), of,
and has good title to, the shares of Company Common Stock identified as being
held by such Stockholder on Annex A hereto (all such shares of Company Common
Stock, including any restricted shares of Company Common Stock owned by such
Stockholder, being hereinafter referred to as the “Shares” of such Stockholder),
free and clear of any Liens or voting agreements and commitments of every kind
(including any restriction on the right to vote, sell or otherwise dispose of
its Shares), except as set forth in this Agreement and (ii) holds stock options
identified as being held by such Stockholder (the “Options”) to acquire the
number of shares of Company Common Stock as set forth on Annex A hereto.
          

 



--------------------------------------------------------------------------------



 




          (b) Other than its Options (if applicable), its Shares constitute all
of the securities (as defined in Section 3(10) of the Exchange Act, which
definition will apply to all uses of the term “securities” contained in this
Agreement) of the Company owned beneficially or otherwise, directly or
indirectly, by the Stockholder (excluding (i) any securities beneficially owned
by any of its affiliates or associates (as such terms are defined in Rule 12b-2
under the Exchange Act, which definitions will apply to all uses of the terms
“affiliates” and “associates,” respectively, contained in this Agreement) as to
which it does not have voting or investment power and (ii) the Shares and
Options (if applicable) owned by the other Stockholder).
          (c) Except for its Shares, its Options (if applicable) and the Shares
and Options (if applicable) owned by the other Stockholder, the Stockholder does
not, directly or indirectly, beneficially own or have any option, warrant, or
other Rights to acquire any securities of the Company that are or may by their
terms become entitled to vote or any securities that are convertible or
exchangeable into or exercisable for any securities of the Company that are or
may by their terms become entitled to vote, nor is the Stockholder subject to
any contract, commitment, arrangement, understanding or relationship (whether or
not legally enforceable), other than this Agreement, that obligates it to vote
or acquire any securities of the Company. The Stockholder holds sole and
exclusive power to vote the Shares and has not granted any proxy to any other
Person to vote the Shares, subject to the limitations set forth in this
Agreement.
          (d) (i) Stephen W. Bershad (“Bershad”) owns, directly or indirectly,
all the outstanding capital stock and equity of SWB Holding Corporation, a
Delaware corporation (“HoldCo”); (ii) no capital stock or equity of HoldCo is or
may become required to be issued (other than to Bershad) by reason of any
security or otherwise; (iii) there are no contracts, commitments, understandings
or arrangements by which HoldCo is bound to sell or otherwise transfer any
capital stock or equity of HoldCo (other than to Bershad); (iv) there are no
contracts, commitments, understandings or arrangements relating to Bershad’s
right to vote or to dispose of the capital stock or equity of HoldCo; (v) all
the capital stock and equity interests of HoldCo (A) have been duly authorized
and are validly issued and outstanding, fully paid and nonassessable and not
subject to or issued in violation of any preemptive right, purchase option, call
option, right of first refusal, subscription right or any similar right under
any provision of the DGCL, HoldCo’s Constituent Documents or any contract or
commitment to which HoldCo is a party or otherwise bound, and (B) were issued in
material compliance with all applicable Laws, including federal and state
securities laws; (vi) Bershad is the sole director and officer of HoldCo; and
(vii) Bershad exclusively controls HoldCo.
          (e) The Stockholder has the legal capacity or power and authority, as
the case may be, to execute, deliver and perform its obligations under, and has
duly executed and delivered, this Agreement. This Agreement is the Stockholder’s
valid and legally binding obligation, enforceable against the Stockholder in
accordance with its terms (except as enforcement may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer and
similar Laws of general applicability relating to or affecting creditors’ rights
or by general equity principles). If the Stockholder is married and the Shares
constitute community property, then this Agreement (including the granting of
the irrevocable proxy as provided for in Section 3.02) has been duly authorized,
executed and delivered by, and

2



--------------------------------------------------------------------------------



 



constitutes a valid and binding agreement of, such Stockholder’s spouse,
enforceable against such person in accordance with its terms.
          (f) No consents, authorizations or approvals of, or filings or
registrations with, or notifications to, any Governmental Authority or with any
third party are required to be made or obtained by the Stockholder in connection
with the execution, delivery or performance by the Stockholder of this Agreement
or the transactions contemplated hereby.
          (g) The execution, delivery and performance of this Agreement by the
Stockholder does not and will not constitute (i) a violation of any Law to which
the Stockholder or any of the Stockholder’s properties (including the Shares) is
subject or bound or (ii) a breach or violation of, or a default under, or
conflict with, (A) the Constituent Documents of the Company or any of its
Subsidiaries or (B) the Constituent Documents of such Stockholder, if
applicable.
          (h) There is no suit, claim, action, charge or proceeding (including
any arbitration proceeding or dispute resolution proceeding) pending or, to the
knowledge of the Stockholder (after reasonably inquiry), threatened that,
individually or in the aggregate, has impaired, or would reasonably be expected
to impair, the ability of the Stockholder to perform its obligations under this
Agreement or consummate the transactions contemplated hereby.
     1.03 Representations and Warranties of Parent and Merger Sub. Parent and
Merger Sub represent and warrant to each Stockholder as follows:
          (a) Each of Parent and Merger Sub is a corporation duly organized,
validly existing and in good standing under the Laws of the State of Delaware.
          (b) Each of Parent and Merger Sub has the corporate power and
authority to execute, deliver and perform its obligations under this Agreement.
Each of Parent and Merger Sub has duly authorized, executed and delivered this
Agreement. This Agreement has been duly authorized by all necessary corporate
action of each of Parent and Merger Sub. This Agreement is each of Parent’s and
Merger Sub’s valid and legally binding obligation, enforceable against each of
them in accordance with its terms (except as enforcement may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer and similar Laws of general applicability relating to or affecting
creditors’ rights or by general equity principles).
ARTICLE 2
 
     2.01 Transfer of the Shares. During the term of this Agreement, except as
otherwise provided herein, each Stockholder will not, directly or indirectly,
(a) tender into any tender or exchange offer or otherwise sell, transfer
(including transfer by merger, testamentary or intestate succession,
interspousal disposition pursuant to a domestic relations proceeding or
otherwise by operation of Law), pledge, hypothecate, assign, gift,
constructively sell or otherwise dispose of, or encumber with any Lien, or
permit or suffer the encumbrance of any Lien on, any of its Shares (or any
economic, voting or other direct or indirect right, title or interest therein),
including, in each case, by operation of Law, (b) deposit its Shares into a
voting trust, enter into any other voting agreement or arrangement with respect
to its Shares or grant any proxy, power of attorney

3



--------------------------------------------------------------------------------



 



or other authorization or consent in or with respect to its Shares (other than
to the other Stockholder), (c) enter into any contract, option or other
arrangement or undertaking with respect to the direct or indirect acquisition or
sale, transfer, pledge, hypothecation, assignment, gift, constructive sale, or
other disposition of, or encumbrance with any Lien on, any interest in or the
voting of any shares of Company Common Stock or any other securities of the
Company (or any economic, voting or other direct or indirect right, title or
interest therein), or any Rights with respect thereto, (d) take any other action
which would, or could reasonably be expected to, result in a diminution of the
voting power represented by its Shares or in any way restrict, limit or
interfere in any material respect with the performance of such Stockholder’s
obligations hereunder or (e) offer, commit or agree to take any of the foregoing
actions. Any purported action by a Stockholder in violation of this Section 2.01
shall be null and void.
     2.02 Adjustments.
          (a) In the event (i) of any stock dividend, stock split,
recapitalization, reclassification, combination or exchange of shares of capital
stock or other securities of the Company on, of or affecting the Shares or the
like or any other action that would have the effect of changing a Stockholder’s
ownership of Company Common Stock or other securities of the Company or (ii) a
Stockholder becomes the beneficial owner of any additional shares of Company
Common Stock or other securities of the Company that entitle such Stockholder to
vote on the matters contemplated herein (including pursuant to any exercise or
conversion of any Rights, including any Company Stock Options or Company
Stock-Based Awards), then the terms of this Agreement will apply to the shares
of capital stock held by such Stockholder immediately following the
effectiveness of the events described in clause (i) or such Stockholder becoming
the beneficial owner thereof as described in clause (ii), and shall be deemed to
be “Shares” with respect to such Stockholder for all purposes hereunder.
          (b) Each Stockholder hereby agrees, while this Agreement is in effect,
to promptly notify Parent in writing of the number of any new shares of Company
Common Stock or other securities of the Company acquired by such Stockholder, if
any, after the date hereof.
ARTICLE 3
 
     3.01 Voting Agreement. Unless otherwise directed in writing by Parent, at
every meeting of the Company Stockholders, however called, and at every
postponement or adjournment thereof, and on every action or approval of Company
Stockholders (including by written consent), each Stockholder irrevocably agrees
to, or to cause the holder of record on the applicable record date to, vote (or
cause to be voted) (or consent or cause to be consented) its Shares (a) in favor
of (i) the Company Stockholder Approval, including the approval and adoption of
the Merger Agreement and the approval of the Merger and the other Transactions
and (ii) any other matter that is required by applicable Law or a Governmental
Authority to be approved by the Company Stockholders to facilitate the approval
and consummation of the Merger and the other Transactions and (b) against
(i) any Acquisition Proposal, (ii) any action or agreement that would, or would
reasonably be expected to, result in a breach in any respect of any covenant,
agreement, representation or warranty of the Company under the Merger Agreement,
and (iii) the following actions (other than the Merger and the other
Transactions): (A) any extraordinary corporate transaction, such as a merger,
consolidation or other business

4



--------------------------------------------------------------------------------



 



combination involving the Company or any of its Subsidiaries; (B) any sale,
lease or transfer of a material amount of assets of the Company or any of its
Subsidiaries, or a reorganization, recapitalization, dissolution or liquidation
of the Company or its Subsidiaries; (C) (1) any change in the board of directors
of the Company as of the date hereof; (2) any change in the present
capitalization of the Company or any amendment of the Company’s certificate of
incorporation or bylaws, as amended prior to the date of this Agreement; (3) any
other material change in the Company’s corporate structure or business; or
(4) any other action that, in the case of each of the matters referred to in
clauses (C)(1), (2) and (3), would, or would reasonably be expected to, prevent,
impede, frustrate, interfere with, delay, postpone or adversely affect the
Merger or the other Transactions or that could facilitate an Acquisition
Proposal or Superior Proposal. Each Stockholder shall, or shall cause the holder
of record on the applicable record date, to cast votes (or cause votes to be
cast), or give consents (or cause consents to be given), with respect to all of
its Shares in accordance with such procedures relating thereto so as to ensure
that all of its Shares are duly counted, including for purposes of determining
that a quorum is present and for purposes of recording the results of such vote
(or consent). Unless and until this Agreement shall be terminated pursuant to
Section 4.01, the obligations of the Stockholders specified herein will apply
whether or not (I) the Company Board (or any committee thereof) shall make any
Company Board Change of Recommendation or (II) the Company breaches any of its
representations, warranties, agreements or covenants set forth in the Merger
Agreement.
     3.02 Proxy. Each Stockholder, by this Agreement, does hereby constitute and
appoint Parent and Merger Sub, or any nominee thereof, with full power of
substitution and re-substitution, during and for the term of this Agreement, as
its true and lawful attorney-in-fact and proxy for and in its name, place and
stead, to vote, express consent or dissent, or otherwise utilize such voting
power with respect to its Shares in the manner and to the extent contemplated by
Section 3.01 as such proxy or its substitute or re-substitute shall, in its sole
discretion, deem proper with respect to its Shares. The proxy and power of
attorney granted by each Stockholder pursuant to this Section 3.02 is a proxy
and power coupled with an interest (in accordance with Section 212 of the DGCL),
is irrevocable during and for the term of this Agreement, and is granted in
order to secure each Stockholder’s performance under this Agreement and also in
consideration of Parent and Merger Sub entering into this Agreement and the
Merger Agreement. The power of attorney granted hereunder is a durable power of
attorney and shall survive the bankruptcy, death or incapacity of a Stockholder,
as applicable. Each Stockholder hereby ratifies and confirms all that such
irrevocable proxy may lawfully do or cause to be done by virtue hereof. Each
Stockholder shall execute and deliver to Parent any proxy cards that such
Stockholder receives to vote in favor of the approval and adoption of the Merger
Agreement and the approval of the Merger and the other Transactions. Each
Stockholder represents and warrants that any proxies heretofore made or granted
in respect of its Shares are not irrevocable, and hereby revokes any and all
other proxies with respect to its Shares that it may have heretofore made or
granted. If a Stockholder fails for any reason to be counted as present, consent
or vote its Shares in accordance with the requirements of Section 3.01 (or
anticipatorily breaches Section 3.01), then Parent shall have the right to cause
to be present, consent or vote such Stockholder’s Shares in accordance with
Section 3.01. For Shares as to which a Stockholder is the beneficial but not the
record owner, such Stockholder shall cause the record owner of any such Shares
to grant to Parent and Merger Sub a proxy to the same effect as that contained
herein. Notwithstanding anything to the contrary contained herein, the
irrevocable

5



--------------------------------------------------------------------------------



 



proxy granted hereby shall automatically terminate and be of no further force or
effect upon termination of this Agreement.
     3.03 Dissenting Shares. Each Stockholder hereby irrevocably and
unconditionally (a) waives, and agrees to prevent the exercise of, any rights of
appraisal, any dissenters’ rights and any similar rights relating to the Merger
or the other Transactions that it may directly or indirectly have by virtue of
the ownership of its Shares, and (b) agrees not to commence or participate in,
and to take all actions necessary to opt out of any class in any class action
with respect to, any claim, derivative or otherwise, against Guarantor, Parent,
Merger Sub, the Company or any of their respective successors relating to the
negotiation, execution or delivery of this Agreement or the Merger Agreement or
the consummation of the Merger, including any claim (i) challenging the validity
of, or seeking to enjoin the operation of, any provision of this Agreement or
(ii) alleging a breach of any fiduciary duty of the Company Board in connection
with the Merger Agreement, the Merger or the other Transactions. Notwithstanding
the foregoing, nothing in this Section 3.03 shall constitute, or be deemed to
constitute, a waiver or release by either Stockholder of any claim or cause of
action against Parent or Merger Sub to the extent arising out of a breach of
this Agreement by Parent or Merger Sub.
     3.04 Succession to Shares. Each Stockholder agrees that this Agreement and
the obligations hereunder shall attach to its Shares and shall be binding upon
any Person to which legal or beneficial ownership of its Shares shall pass,
whether by operation of Law or otherwise, including such Stockholder’s heirs,
guardians, administrators or successors, as applicable. Prior to, directly or
indirectly, transferring any rights (including voting rights) or ownership in or
to any of its Shares, each Stockholder agrees to cause the potential transferee
of such Shares to enter into an agreement with Parent and Merger Sub on
substantially the same terms as the terms hereof. Each Stockholder agrees that
it shall authorize and request the Company to notify its transfer agent that
there is a stop order with respect to all of the Shares and that this Agreement
places limits on the voting of its Shares.
     3.05 No Solicitation. Each Stockholder agrees that Section 4.09 of the
Merger Agreement shall apply to each Stockholder mutatis mutandis.
Notwithstanding anything to the contrary in this Section 3.05, any action which
is permitted by the Merger Agreement to be taken by a Stockholder in its
individual capacity as an officer or director of the Company shall not be
prohibited by this Section 3.05.
     3.06 Disclosure. Each Stockholder (a) hereby authorizes Guarantor, Parent
and the Company to publish and disclose in any announcement or disclosure in
connection with the Merger or the other Transactions, including the Proxy
Statement, such Stockholder’s identity and ownership of its Shares and the
nature of such Stockholder’s obligations under this Agreement and (b) agrees to
promptly furnish to Parent any information it may reasonably request for the
preparation of any such announcement or disclosure. Each Stockholder agrees to
promptly notify Parent and the Company of any required corrections with respect
to any information supplied by it for use in any such announcement or
disclosure, if and to the extent that any such information shall have become
false or misleading in any material respect.

6



--------------------------------------------------------------------------------



 



ARTICLE 4
 
     4.01 Termination. This Agreement will terminate upon the earliest to occur
of (a) the Effective Time, (b) the date the Merger Agreement is terminated in
accordance with its terms, and (c) the mutual written agreement of the
Stockholders and Parent (such date of termination, the "Termination Date”);
provided, however, that (i) this Section 4.01 and Sections 1.01, 4.02, 4.04,
4.05 and 4.06 (as applicable) shall survive any such termination and (ii) such
termination shall not relieve any party for any breach of this Agreement
occurring prior to such termination.
     4.02 Expenses. Except as may otherwise be specifically provided herein, all
costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby will be paid by the party incurring such
expenses, whether or not the Merger is consummated.
     4.03 Further Assurances. Each Stockholder agrees that prior to the
Termination Date in accordance with its terms, such Stockholder shall not take
any action that would make any representation or warranty of such Stockholder
contained herein untrue or incorrect or have the effect of preventing, impeding,
interfering with or adversely affecting the performance by such Stockholder of
its obligations under this Agreement. Each party hereto will execute and deliver
all such further documents and instruments and take all such further action as
any other party may reasonably request in order to consummate the transactions
contemplated hereby.
     4.04 Press Releases. Parent and Merger Sub, on the one hand, and the
Stockholders, on the other hand, will consult with each other before issuing any
press release with respect to the transactions contemplated by this Agreement,
the Merger Agreement or the Transactions and will not issue any such press
release without the prior written consent of the other parties, which will not
be unreasonably withheld, conditioned or delayed; provided, however, that a
party may, without the prior consent of the other party (but after prior
consultation, to the extent practicable in the circumstances), issue any such
press release as may be required by applicable Law or securities exchange rules.
     4.05 Specific Performance. The parties agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with its specific terms or were otherwise breached. Each
party agrees that, in the event of any breach or threatened breach by any other
party of any covenant or obligation contained in this Agreement, the
non-breaching party shall be entitled (in addition to any other remedy that may
be available to it whether in law or equity, including monetary damages) to seek
and obtain (a) a decree or order of specific performance to enforce the
observance and performance of such covenant or obligation and (b) an injunction
restraining such breach or threatened breach. Each party further agrees that no
other party or any other Person shall be required to obtain, furnish or post any
bond or similar instrument in connection with or as a condition to obtaining any
remedy referred to in this Section 4.05, and each party irrevocably waives any
right it may have to require the obtaining, furnishing or posting of any such
bond or similar instrument.
     4.06 Miscellaneous.
          (a) All representations and warranties contained herein are made as of
the date hereof and will not survive the consummation of the Merger or any
termination of this

7



--------------------------------------------------------------------------------



 



Agreement. The covenants and agreements made herein will survive in accordance
with their respective terms.
          (b) At any time prior to the Termination Date, any provision of this
Agreement may be (i) waived by the party benefited by the provision, but only in
writing (provided that no such waiver will be applicable except in the specific
instance for which it is given), or (ii) amended or modified, but only by a
written agreement executed in the same manner as this Agreement, except to the
extent that any such amendment would violate applicable Law. Except as set forth
elsewhere in this Agreement, at any time prior to the Termination Date, the
parties may extend the time for performance of any of the covenants, agreements
or conditions of the other parties to this Agreement, but only in a written
agreement executed and delivered by or on behalf of the party against which it
is sought to be enforced. Neither the failure nor any delay by any party in
exercising any right, power or privilege under this Agreement will operate as a
waiver of such right, power or privilege, and no single or partial exercise of
any such right, power or privilege will preclude any other or further exercise
of such right, power or privilege or the exercise of any other right, power or
privilege.
          (c) This Agreement represents the entire understanding of the parties
regarding the transactions contemplated hereby and supersedes any and all other
oral or written agreements, representations and understandings previously made
or purported to be made with respect thereto. Other than those set forth in the
Merger Agreement, no representation, warranty, inducement, promise,
understanding or condition not set forth in this Agreement has been made or
relied on by any party in entering into this Agreement. Nothing expressed or
implied in this Agreement is intended to confer any rights, remedies,
obligations or liabilities upon any Person other than the parties hereto.
          (d) This Agreement and the agreements, instruments and documents
contemplated hereby and all disputes between the parties under or relating to
this Agreement or the facts and circumstances leading to its execution and
delivery, whether in contract, tort or otherwise, will be governed by and
construed in accordance with the Laws of the State of Delaware, without giving
effect to conflicts of laws principles that would result in the application of
the Law of any other State. The Delaware Court of Chancery sitting in
Wilmington, Delaware (and if the Delaware Court of Chancery shall be
unavailable, any Delaware state court and the Federal court of the United States
of America sitting in the State of Delaware) will have exclusive jurisdiction
over any and all disputes among the parties, whether at law or in equity, based
upon, arising out of or relating to this Agreement and the agreements,
instruments and documents contemplated hereby or the facts and circumstances
leading to its execution and delivery, whether in contract, tort or otherwise.
Each of the parties irrevocably consents to and agrees to submit to the
exclusive jurisdiction of such courts, agrees that process may be served upon
them in any manner authorized by the Laws of the State of Delaware, and hereby
waives, and agrees not to assert in any such dispute, to the fullest extent
permitted by applicable Law, any claim that (i) such party is not personally
subject to the jurisdiction of such courts, (ii) such party and such party’s
property is immune from any legal process issued by such courts or (iii) any
litigation commenced in such courts is brought in an inconvenient forum. EACH OF
THE PARTIES HERETO IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUTSIDE THE
TERRITORIAL JURISDICTION OF THE COURTS REFERRED TO IN THIS SECTION 4.06(d) IN
ANY ACTION OR PROCEEDING UNDER OR RELATING TO THIS

8



--------------------------------------------------------------------------------



 



AGREEMENT OR THE FACTS AND CIRCUMSTANCES LEADING TO ITS EXECUTION AND DELIVERY
BY MAILING COPIES THEREOF BY REGISTERED UNITED STATES MAIL, POSTAGE PREPAID,
RETURN RECEIPT REQUESTED, TO ITS ADDRESS AS SPECIFIED IN OR PURSUANT TO SECTION
4.06(f). HOWEVER, THE FOREGOING SHALL NOT LIMIT THE RIGHT OF A PARTY TO EFFECT
SERVICE OF PROCESS ON ANY OTHER PARTY BY ANY OTHER LEGALLY AVAILABLE METHOD.
EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.
          (e) The table of contents and Section headings contained in this
Agreement are for reference purposes only and do not limit or otherwise affect
any of the substance of this Agreement.
          (f) All notices, requests and other communications given or made under
this Agreement must be in writing and will be deemed given when personally
delivered, transmitted by facsimile (with confirmation of successful
transmission) or mailed by registered or certified mail (return receipt
requested) to the persons, addresses and/or facsimile numbers set forth below or
such other person, address and/or facsimile number as such party may specify by
notice given in accordance with this Section 4.06(f).
     If to either of the Stockholders:
Axsys Technologies, Inc.
175 Capital Boulevard, Suite 103
Rocky Hill, CT 06067
Attention:     Stephen W. Bershad
Facsimile:     (860) 257-0200
     If to Parent or Merger Sub, to:
General Dynamics Advanced Information Systems, Inc.
2941 Fairview Park Drive
Suite 100
Falls Church, VA 22042-4513
Attention:     David A. Savner
Facsimile:     (703) 876-3554
     With a copy to:
Jenner & Block LLP
330 North Wabash Avenue
Chicago, IL 60611-7603
Attention:     Thaddeus J. Malik
Facsimile:     (312) 840-7313

9



--------------------------------------------------------------------------------



 



          (g) This Agreement may be executed in one or more counterparts
(whether by facsimile, electronic transmission or otherwise), each of which will
be deemed to constitute an original, and transmission of a duly executed
counterpart hereof by electronic means will be deemed to constitute delivery of
an executed original manual counterpart hereof.
          (h) No party may assign either this Agreement or any of its rights or
interests, or delegate any of its duties, hereunder, in whole or in part,
without the prior written consent of the other parties; provided that Merger Sub
may assign any of its rights, interests and obligations hereunder, in whole or
from time to time in part, to any direct or indirect Subsidiary of Guarantor
without the consent of any other party, but no such assignment shall relieve
Parent of its obligations hereunder. Any attempt to make any assignment in
violation of this Section 4.06(h) will be null and void. Subject to the
preceding sentences of this Section 4.06(h), this Agreement will be binding
upon, inure to the benefit of and be enforceable by, the parties and their
respective successors and permitted assigns.
          (i) The provisions of this Agreement shall be deemed severable and the
invalidity or unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof. If any provision of this
Agreement or the application thereof to any Person or circumstance is determined
by a court of competent jurisdiction to be invalid, void or unenforceable, the
remaining provisions, or the application of such provision to Persons or
circumstances other than those as to which it has been held invalid, void or
unenforceable, will remain in full force and effect and will in no way be
affected, impaired or invalidated thereby, so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party. Upon any such determination, the parties will
negotiate in good faith in an effort to agree upon a suitable and equitable
substitute provision to effect the original intent of the parties.
          (j) All rights, powers and remedies provided under this Agreement or
otherwise available in respect hereof at law or in equity will be cumulative and
not alternative, and the exercise of any thereof by any party will not preclude
the simultaneous or later exercise of any other such right, power or remedy by
such party. Without limiting the generality of the foregoing, the rights and
remedies of the parties under this Agreement, and the obligations and
liabilities of the parties under this Agreement, are in addition to their
respective rights, remedies, obligations and liabilities under all applicable
Laws.
          (k) This Agreement is the product of negotiation by the parties, which
have had the assistance of counsel and other advisors. The parties intend that
this Agreement not be construed more strictly with regard to one party than with
regard to any other party.
          (l) The words “include,” “includes” or “including” as used in this
Agreement are to be deemed followed by the words “without limitation.” The words
“herein,” “hereof,” “hereunder” and similar terms as used in this Agreement are
to be deemed to refer to this Agreement as a whole and not to any specific
Section or Article. Whenever the context requires, terms defined in this
Agreement in the singular will be deemed to include the plural and vice versa.
The word “extent” in the phrase “to the extent” as used in this Agreement means
the degree to which a subject or other thing extends and such phrase does not
simply mean “if.” No provision of this Agreement is to be construed to require,
directly or indirectly, any Person to take any action, or omit to take any
action, to the extent such action or omission would violate

10



--------------------------------------------------------------------------------



 



applicable Law. In this Agreement, except as the context may otherwise require,
references: (i) to Sections or Articles are to the Sections or Articles of this
Agreement; (ii) to any agreement (including this Agreement), contract, statute
or regulation are to the agreement, contract, statute or regulation as amended,
modified, supplemented, restated or replaced from time to time (in the case of
an agreement or contract, to the extent permitted by the terms thereof);
(iii) to any section of any statute or regulation include any successor to that
section; and (iv) to the date of this Agreement is to the date set forth in the
Preamble.
[Signatures on following page]

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement on
the date first above written.

                  GENERAL DYNAMICS ADVANCED         INFORMATION SYSTEMS, INC.  
 
 
           
 
  By:   /s/ David A. Savner    
 
  Name:   David A. Savner    
 
  Title:   Vice President    
 
                VISION MERGER SUB, INC.    
 
           
 
  By:   /s/ David A. Savner    
 
  Name:   David A. Savner    
 
  Title:   Vice President    
 
                STOCKHOLDERS:    
 
                /s/ Stephen W. Bershad                   Stephen W. Bershad    
 
                SWB HOLDING CORPORATION    
 
           
 
  By:
Name:   /s/ Stephen W. Bershad
 
Stephen W. Bershad    
 
  Title:   President    

 